162 S.E.2d 114 (1968)
1 N.C. App. 625
STATE of North Carolina
v.
Charles Franklin ABERNATHY.
No. 68SC230.
Court of Appeals of North Carolina.
July 10, 1968.
*115 Thomas Wade Bruton, Atty. Gen., Andrew McDaniel, Asst. Atty. Gen., and Charles W. Wilkinson, Jr., Staff Atty., Lillington, for the State.
J. Ralph Phillips, Gastonia, for defendant appellant.
CAMPBELL, Judge.
The defendant assigns as error the fact that the trial judge accepted pleas of guilty through the defendant's privately employed counsel and did not inquire of the defendant personally if his pleas were voluntarily made, if he understood what he was doing, and if he authorized his counsel to enter the pleas in his behalf.
Chief Justice Parker in State v. Woody, 271 N.C. 544, 548, 157 S.E.2d 108, 111, stated:
"This Court would find itself under an avalanche of frivolous appeals from criminal convictions if it were to allow a defendant to attack for the first time in an appellate court his own plea of guilty entered by and through the advice and assistance of competent counsel, when this attack is made simply because the trial court saw no need to examine him for the purpose of ascertaining whether he actually intended to plead guilty originally and whether he still freely assents thereto. Though it is a good practice and it would be considered proper in all respects, it is not a prerequisite to the sustaining of a conviction based upon a guilty plea that the trial judge so examine the defendant because it is to be presumed that no honorable lawyer would enter such a plea in behalf of his client unless the client authorized him to do so. Generally speaking, the legal profession is composed of honorable men who are fair and candid in their dealings with the court."
The sentences imposed by Judge Snepp were within the statutory limits and did *116 not violate any provision of the Federal or State Constitutions.
The judgments of the Superior Court are
Affirmed.
BRITT and MORRIS, JJ., concur.